110 U.S. 304 (1884)
WABASH, ST. LOUIS & PACIFIC RAILWAY COMPANY
v.
KNOX.
Supreme Court of United States.
Submitted January 14th, 1884.
Decided January 28th, 1884.
IN ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF ILLINOIS.
Mr. V. Warner for the motion and for defendant in error.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The judgment in this case was for $5,237.15, but the record shows in many ways that of this amount $727.42 was admitted to be due. A formal tender of that sum was made on the 26th of February, 1883, and the money deposited in court for Knox, the plaintiff, where it remained until the 14th of March, nine days after the judgment was rendered, when it was withdrawn by the railroad company, without prejudice, on the order of the court and with the consent and agreement of Knox. The bill of exceptions also shows an admitted liability of the company for the amount of the tender. The case is, therefore, in all material respects, like that of Tintsman v. National Bank, 100 U.S. 6, where the writ was dismissed, although the judgment *305 was for $8,233.59, because, by an agreeed statement of facts in the record, it appeared that the defendant admitted he owed $5,099.59 of the amount recovered. To the same effect is Jenness v. Citizens' National Bank of Rome, ante, 52. The amount in dispute here is no more than was in dispute below, and that was less than $5,000.
The motion to dismiss is granted.